t c memo united_states tax_court bstate of carolyn j rogers deceased john a rogers iii executor petitioner v commissioner of internal revenue respondent docket no filed date david d aughtry and howard w neiswender for petitioner robert w west for respondent memorandum opinion hamblen judge respondent determined a deficiency of dollar_figure in the federal estate_tax of the estate of carolyn j rogers decedent after concessions by the parties ’ the issue ‘the parties made the following concessions petitioner did continued remaining for decision is the valuation of decedent's qualified and elected real_property under sec_2032a there are two guestions for determination whether petitioner can value the real_property under the provisions of sec_2032a or must value the property under sec_2032a which requires a determination of whether the leases submitted by petitioner entered into in and are leases of comparable land for the most recent calendar years ending before the date of decedent's death continued not elect special_use_valuation for the morgan tract the fair_market_value of the morgan tract on decedent’s date of death was dollar_figure in decedent's son made distributions totaling dollar_figure of decedent's funds to her grandchildren of the amount distributed dollar_figure constituted gifts by decedent to three grandchildren of less than dollar_figure to each grandchild these gifts qualify for the annual_gift_tax_exclusion and are not includable in decedent's gross_estate the remaining dollar_figure distribution was not an effective gift and the amount is includable in decedent's gross_estate in decedent's son made distributions totaling dollar_figure of decedent's funds to her grandchildren of the amount distributed dollar_figure constituted gifts by the decedent to three grandchildren in an amount of less than dollar_figure to each grandchild these gifts qualify for the annual_gift_tax_exclusion and are not includable in decedent's gross_estate the remaining dollar_figure distribution was not an effective gift and the amount is includable in decedent's gross_estate petitioner reserves the right to deduct additional eligible administrative expenses on the estate_tax_return for federal estate_tax purposes if petitioner can value one or more tracts of the property under sec_2032a which of the following valuation procedures applies a can petitioner value all of the tracts as sec_2032a property including timberland standing timber and pastureland using the leases submitted by petitioner or b can petitioner value the timberland and standing timber as sec_2032a property but not the pastureland using the leases submitted by petitioner or c can petitioner value only the timberland as sec_2032a property and not the standing timber and pastureland using the leases submitted by petitioner the second question requires a determination of whether the leases submitted by petitioner established a rental value for timberland standing timber and pastureland for timberland and standing timber only or for timberland only the parties have stipulated the following values for the preceding issues values include both elected property specially valued under sec_2032a and nonelected property at fair_market_value if the court finds that petitioner must use sec_2032a the parties agree that the values of decedent’s real_estate are as follows egypt dollar_figure lanford a big_number lanford b big_number morgan big_number woodward big_number patterson big_number big_number a if the court finds that petitioner may use sec_2o032a e to value all of the tracts elected as sec_2032a property including the timberland standing timber and pastureland with reference to the leases submitted by petitioner the parties agree that the values of decedent’s real_estate are as follows egypt dollar_figure lanford a big_number lanford b big_number morgan big_number woodward big_number patterson big_number big_number b if the court finds that petitioner may use sec_2032a to value the timberland and standing timber elected as sec_2032a property but not the pastureland with reference to the leases submitted by petitioner the parties agree that the values of decedent’s real_estate are as follows egypt dollar_figure lanford a big_number landford b big_number morgan big_number woodward big_number patterson big_number big_number c if the court finds that petitioner may use sec_2o032a e to value the timberland elected as sec_2032a property but not the standing timber and pastureland with reference to the leases submitted by petitioner the parties agree that the valuations of decedent’s real_estate are as follows egypt dollar_figure lanford a big_number lanford b big_number morgan big_number woodward big_number patterson big_number big_number in the event that the pastureland does not qualify for sec_2032a valuation the value of the pastureland for purposes of sec_2032a is dollar_figure per acre less a percent discount for pasture in the lanford a and lanford b tracts unless otherwise indicated all section references are to the internal_revenue_code in effect as of the date of decedent’s death and all rule references are to the tax_court rules_of_practice and procedure background this case was submitted fully stipulated without trial pursuant to rule the stipulation of facts and the accompanying exhibits are incorporated herein by this reference and are found accordingly decedent died on date at the age of petitioner filed a federal estate_tax_return on november at the date of her death decedent was a resident of gainesville alabama which is located in sumter county she had resided in gainesville for years decedent left a last will and testament dated date decedent’s son john a rogers iii was nominated in decedent’s will to be the executor of her estate and was appointed executor by the probate_court of sumter county in letters testamentary dated date decedent was the widow of barnes a rogers who died on date a resident of gainesville alabama they were married for years mr rogers left a last will and testament dated date mr rogers’ will designated that certain farmland and timberland be held in trust for the benefit of decedent the marital trust mr rogers’ will also provided that decedent would have a general testamentary_power_of_appointment over the corpus of the marital trust decedent exercised that power_of_appointment by appointing all of the property in the marital trust to her only son john a rogers iii the property in the marital trust was properly includable in decedent’s gross_estate for federal estate_tax purposes petitioner properly elected to value five tracts of the real_estate included on the federal estate_tax_return under the provisions of sec_2032a these five tracts of specially valued estate property are collectively referred to as the five estate tracts the five estate tracts located in sumter county alabama are as follows tract valuation elected egypt acres -- land and timber lanford a acres - land and timber acres - land no timber election acres - land no timber election acres - land and timber acres -- pasture lanford b acres - pasture woodward acres - land and timber acres - pasture patterson acres - pasture on the estate_tax_return petitioner timely elected and gualified for a qualified_woodland election pursuant to sec_2032a for the following properties tract qualified_woodland election egypt acres -- land and timber lanford a acres --- land and timber acres --- land and timber woodward acres --- land and timber acres -- pasture on the estate_tax_return petitioner elected to value the land under sec_2032a respondent valued the property at a higher value under sec_2032a and ultimately issued a notice_of_deficiency determining the value of the property at the higher value petitioner now seeks to value the property under sec_2032a petitioner may change the valuation method and value the property under sec_2032a if it establishes the annual gross cash rental of comparable land for the calendar years ending before the date of decedent’s death within the meaning of sec_2032a in order to satisfy the comparable land requirement under sec_2032a on date petitioner identified seven tracts of land which it asserted were comparable to decedent’s lands which are specially valued in addition the record contains a copy of a lease on clear land in sumter county petitioner engaged dr harry l haney to determine the comparability of the seven tracts of land with the five estate tracts of specially valued land the record contains detailed descriptions of the seven tracts of land that petitioner asserts are comparable to the five estate tracts in the leases and in dr haney's reports dr haney provided both an original and a supplemental report the parties agree that these reports are accepted as if the author had testified to their contents dr haney based his opinion on his experience as a forest economist professor of forest management--economics at the virginia polytechnic institute and state university in blacksburg virginia and owner of alabama timberland dr haney has lectured taught and written extensively on the subjects of forestry and is a registered forester in the state of alabama his graduate degrees include a master’s in forestry economics from yale university anda doctorate in forestry economics from yale university he is frequently asked to advise those in the timber industry in alabama and across the south in making timber decisions and has been asked to testify as an expert witness in courts and advise governmental agencies including the u s department of justice tax_division dr haney is a native of choctaw county alabama where he worked ina family timber business during and after his forestry studies at auburn university dr haney worked for several lumber companies in alabama and mississippi where his responsibilities included timber procurement logging and evaluation of timberland for purchase in several counties including sumter county and pickens county alabama in he accepted a forest management job with st regis paper co now champion international where approximately percent of the land he managed was under long-term leases petitioner gave respondent copies of timber leases relating to the seven tracts of land which it asserted were comparable to the five estate tracts the tracts and the timber leases relating to each of the tracts are as follows date of tract lease acres county barnes rogers et al date big_number sumter barnes rogers et al date big_number sumter -- - richardson date pickens clarence rogers date sumter clarence rogers date sumter irwin date pickens hurst date fayette the big_number acres owned by barnes rogers et al were owned by barnes rogers decedent clarence rogers janie rogers allen elizabeth rogers sledge and the c m a rogers estate the big_number acres owned by barnes rogers et al were owned by barnes rogers decedent and clarence rogers sumter county alabama is located in western alabama along the mississippi alabama line it is bordered on the north by pickens county alabama in turn pickens county is bordered on the north by fayette county alabama in analyzing the comparability of the seven leased tracts and the five estate tracts dr haney first excluded the hurst tract in fayette county alabama because of the distance from the five estate tracts next dr haney excluded the irwin tract of land in pickens county because of differences in slope and soil mix both respondent and petitioner agree with dr haney’s exclusion of the hurst tract and the irwin tract the remaining five tracts of timberland five leased tracts are subject_to long-term timber leases for the growing and harvesting of timber the five estate tracts are comparable to the five leased tracts in the following general respects see appendixes first the soil in the three-county black belt soil area of alabama along the mississippi border where the five estate tracts and the five leased tracts are located is a transition mix between sandy clay and post oak black belt soil second none of the timber on the five estate tracts depletes the soil significantly or ina different manner from the timber on the five leased tracts third the conservation techniques employed are similar the conservation techniques are generally the same on all managed timberland leased property is clear cut and replanted instead of select cut which is true in almost every lease comparison fourth all of the properties are subject_to periodic flooding fifth all of the land is relatively flat sixth all of the properties have a hardwood pine mix seventh each of the properties is unified as a separate_property but is segmented by logging roads that allow movement eighth only two of the properties have any improvements the lanford a and the woodward tracts those improvements are valued at approximately dollar_figure and dollar_figure respectively according to the butler gardiner appraisal an adjustment can be made for those the insignificance of these improvements is demonstrated by the fact that the dollar_figure represents the aggregate value of five separate structures -butler gardiner inc butler gardiner along with caldwell realty prepared appraisals of the farmland and timberland for the estate of carolyn rogers butler gardiner prepared both an original and a supplemental report the parties continued comparatively small improvements ninth all of the properties in these three counties have access to secondary roads and similar access to markets several of the tracts of the leased timberland also had small camp houses on them like those on the lanford a and the woodward tracts for example a summer camp house was located on the allen timberland the barnes rogers et al march lease when that lease was executed the presence of a camp house made no difference in the rental rate and according to the lessee no adjustment was made to the rents because of this cabin which is similar to the camp houses on the lanford a and the woodward tracts dr haney concluded that a comparison of the five estate tracts to all five leased tracts would be the most reliable he noted that the timber on one of the five estate tracts was virtually identical to the timber on one of the five leased tracts second he noted that the timber quality and capability continued agree that these reports are accepted as if the author had testified to their contents butler gardiner provides forest management services and appraisals both gary butler and john caldwell are certified general real_estate appraisers dr haney separated the improvements on the lanford a and woodward tracts from the valuation of the land and concluded they should be added to whatever value might be determined under the rent capitalization approach of the five leased tracts were somewhat superior to the timber quality on the five estate tracts because of this difference he concluded that a downward adjustment of no more than percent was warranted except for the timber volumes timber quality and timber quantity on these lands respondent does not question that the lands included in the leases for the five leased tracts are physically comparable to the timberlands elected for special_use_valuation by petitioner the foregoing includes timberland only and specifically does not include standing timber and pastureland respondent has submitted an original and two rebuttal reports from his expert richard maloy the parties agree that these reports are accepted as if the author had testified to their contents maloy co inc provides real_estate appraisals richard maloy graduated from the university of alabama with a b s in marketing in and obtained his j d from the birmingham school of law in he is a licensed real_estate broker and a state certified general real_estate appraiser in the state of alabama mr maloy contends that comparable leases must have been negotiated under recent 5-year period of analysis dates to ensure comparability of economic conditions mr maloy further states the following lease comparability under sec_2032a would require recent leases foreseeable within the 5-year average this is relatively easy in row crop valuation but generally eliminates the use of this section in timber land valuation timber leases are made between the land owner as lessor and a lessee who desires timber or timber products the lessees are typically timber companies or paper companies that use wood products in their basic business among other rights timber leases give the lessee the right to enter the property and harvest timber for a specific period of time because of the long growth cycle of timber timber leases are generally long- term leases leases of to years are not uncommon a typical 60-year timber lease would generally allow the lessee to grow and cut the timber two to three times during the term of the lease the typical timber lease in effect in western alabama between and was entered into in the 1950's 1960's and early 1970's and was a long-term timber lease in the typical situation the lessor sold the existing timber by separate transaction to a buyer generally the buyer was the same as the lessee but was not required to be the same and then rented the land by timber lease rent paid_by the lessee was calculated on a dollar per acre per year basis some of the timber leases had rent escalation clauses which increased the rent per acre per -- - year in relation to some external standard such as the wholesale price index now called the producer price index the leases submitted by petitioner are representative of such typical lease transactions the record contains a letter from gulf states paper corp gulf states which identifies timberland rental rates for the years through on several long-term timber leases gulf states initiated during the late 1960's these rates range from dollar_figure per acre per year to dollar_figure per acre per year for properties located in sumter county alabama ranging from acres to big_number acres the record contains a letter from james m vardaman co inc vardaman forest management specialists for timberland owners stating that it did not have any knowledge of timber companies providing long-term leases between the years through in sumter county alabama the letter further states that the long-term leasing programs that vardaman is familiar with originated before the record also contains a letter from richard g cross of pruitt pruitt watkins attorneys at law indicating that mr cross had reviewed the indexes of the probate office of sumter county for long-term timber leases from to but none were noted his search included gulf states international paper mcmillian and hammermill in addition mr cross checked with two other -- - individuals who worked in the probate office and they were unaware of such leases during this period on the date of execution of the leases for the five leased tracts the standing timber had been sold by the lessors the leases did not give any right to the lessee to cut any timber standing on the leased property on the date of execution of the lease the leases did give the lessee the right to cut timber grown on the leased property during the term of the lease the date lease for the barnes rogers et al tract contained the following provision use of the premise sec_2 during the term of this lease gulf states shall have all rights to grow cut and to remove timber from the premises in addition to the timber separately conveyed by a timber purchase agreement between the parties hereto as of this date and shall have the full and complete possession use control and enjoyment of the premises and all possessory rights with respect thereto including agricultural rights excepting only those rights hereinafter specifically reserved to lessors without limiting the generality of the foregoing gulf states shall have the right to protect cultivate spray thin deaden and otherwise manage all timber and timber products on the premises and to cut harvest mill and process all timber and timber products including saw timber pulpwood fuel wood stumps tops turpentine and naval stores which are now growing or shall come into existence during the term of this lease in addition to the timber separately conveyed by a timber purchase agreement between the parties hereto as of this date or to contract with others for such acts to be done and to use sell or otherwise dispose_of such timber and timber products for its benefit in such manner as it may elect bach of the leases for the five leased tracts contains a similar provision regarding use of the premises the date lease for the barnes rogers et al tract contained the following rent escalation clause in its rent provision gulf states will pay to lessors an annual rental beginning at the rate of dollar_figure per acre provided however that during the term of the lease and any renewal thereof that the annual rental per acre shall be increased or decreased by the same percentage as the annual average of the wholesale price index for all commodities published by the united_states department of labor bureau of labor statistics shall increase or decrease over or under the average for the calendar_year but the rental rate shall not be adjusted more than once annually and only for increments of increase or decrease of or more of the average with respect to the first adjustment or from the average which made necessary the previous increase or decrease of rental rate with respect to any subsequent adjustment bach of the leases for the five leased tracts contains a similar rent escalation clause in its rent provision with respect to the five leased tracts that petitioner asserted were comparable to decedent’s lands which are specially valued the annual gross rentals for the calendar years preceding decedent's death are as follows barnes rogers et al dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure march lease dollar_figure acres barnes rogers et al dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure timberland - april lease acres richardson timberland sept lease acres clarence l rogers timberland - sept lease acres clarence rogers timberland - sept lease acres dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number the average annual gross cash rental from the for the years preceding decedent's death was dollar_figure64 per acre dollar_figure dollar_figure dollar_figure five leased tracts dollar_figure dollar_figure dollar_figure with respect to the five leased tracts that petitioner asserted were comparable to decedent’s lands which are specially valued the state and local real_estate_taxes paid for the calendar years preceding decedent's death are as follows allen timberland sl march lease dollar_figure acres clarence l rogers timberland april lease acres richardson timberland sept lease acres clarence l rogers timberland sept lease acres barnes rogers timberland sept lease acre sec_264 big_number o02 big_number o02 big_number o02 - - the average annual state and local real_estate_taxes paid on the five leased tracts for the years preceding decedent’s death were dollar_figure92 per acre the average annual effective_interest_rate for all new federal land bank loans for the years preceding decedent's death was dollar_figure percent discussion i overview of sec_2032a--special use valuation generally a decedent's gross_estate includes the fair_market_value of the decedent's interest in all property in which the decedent owned an interest at the time of death see sec_2031 sec_2033 sec_20_2031-1 estate_tax regs however in the case of certain real_property used by the decedent or a member of the decedent's family for farming or in a closely_held_business sec_2032a allows the decedent's personal representative to elect to value the real_property on the basis of its value as a farm or in a closely_held_business rather than the fair_market_value of the property determined on the basis of its highest_and_best_use sec_20_2032a-3 estate_tax regs see sec z2032a a e and see also stovall v commissioner t cc estate of thompson v commissioner tcmemo_1998_325 sec_2032a was added to the code by the tax reform act of publaw_94_455 sec 90_stat_1520 the - - purpose of the special_use_valuation provision is to reduce the estate_tax burden thereby alleviating liquidity problems faced by the surviving family of a person who died owning real_property used as a farm or ina closely_held_business see h rept pincite 1976_3_cb_735 see also s rept part pincite 1976_3_cb_643 congress sought to allow the family to continue operating the farm or other business rather than force the sale of the land to pay estate_taxes see 99_tc_511 estate of thompson v commissioner tcmemo_1998_325 h rept supra pincite c b vol pincite s rept part supra pincite c b vol pincite additionally the benefit afforded by sec_2032a is not open ended the maximum aggregate reduction in value allowable by the statute for qualified_real_property with respect to any decedent is dollar_figure see sec_2032a farms may be specially valued under sec_2032a by using one of two methods the formula method under sec_2032a or the five-factor method under sec_2032a --- - a sec_2032a --the formula method sec_2032a definitions special rules --for purposes of this section--- method of valuing farms --- a in general --except as provided in subparagraph b the value of a farm for farming_purposes shall be determined by dividing--- the excess of the average annual gross cash rental for comparable land used for farming_purposes and located in the locality of such farm over the average annual state and local real_estate_taxes for such comparable land by the average annual effective_interest_rate for all new federal land bank loans for purposes of the preceding sentence each average annual computation shall be made on the basis of the most recent calendar years ending before the date of the decedent’s death b value based on net_share_rental in certain cases -- in general --if there is no comparable land from which the average annual gross cash rental may be determined but there is comparable land from which the average net_share_rental may be determined subparagraph a i shall be applied by substituting average annual net_share_rental for average annual gross cash rental net_share_rental --for purposes of this paragraph the term net_share_rental means the excess of-- i the value of the produce received by the lessor of the land on which such produce is grown over continued -- - the first of these methods is the formula method under sec_2032a this method is based upon the capitalization of rents of comparable properties the method is based on a strict formula objective factors and the formula is set forth in the statute and the regulations under the formula method the special use value is determined by reference to the cash rents of comparable properties the special use value of the property is determined mathematically by taking the excess of the average annual gross cash rental for comparable land used for farming_purposes and located in the locality of such farm over the average annual state and local real_estate_taxes for such comparable_property continued ii the cash operating_expenses of growing such produce which under the lease are paid_by the lessor c exception --the formula provided by subparagraph a shall not be used-- where it is established that there is no comparable land from which the average annual gross cash rental may be determined and that there is no comparable land from which the average net_share_rental may be determined or where the executor elects to have the value of the farm for farming_purposes determined under paragraph - - this average rent amount is then divided by a capitalization factor based on the average annual effective_interest_rate for all new federal land bank loans the average annual computation is performed on the basis of the most recent calendar years ending before the date of the decedent's death see sec_2032a a sec_20_2032a-4 a estate_tax regs the annual gross cash rental is the amount of cash rental of actual tracts of comparable farmland in the same locality not reduced by any expenses or liabilities associated with the farm see sec_20_2032a-4 estate_tax regs the executor is required to identify actual comparable_property and the cash rentals from the comparable_property for all of a decedent's property that is specially valued see 92_tc_16 the regulations require that the executor be able to substantiate the valuation with supporting documentation including identification of comparable_property and cash rentals from that property see sec 2032a- b estate_tax regs sec_2032a provides that the value of a farm for farming_purposes shall be determined by the formula method of valuation unless it is established that there is no comparable land from which the average annual gross cash rental or average net_share_rental can be determined or the executor elects to have the value of the farm determined under -- - the five factor method of sec_2032a see sec_2032a c b sec_2032a --the five factor method the second valuation method is set forth under sec_2032a this method is based upon the application of five sec_2032a definitions special rules -for purposes of this section- method of valuing closely_held_business interests etc --in any case to which paragraph a does not apply the following factors shall apply in determining the value of any qualified_real_property a the capitalization of income which the property can be expected to yield for farming or closely_held_business purposes over a reasonable period of time under prudent management using traditional cropping patterns for the area taking into account soil capacity terrain configuration and similar factors b the capitalization of the fair rental value of the land for farmland or closely_held_business purposes c assessed land values in a state which provides a differential or use value assessment law for farmland or closely_held_business d comparable sales of other farm or closely_held_business land in the same geographical area far enough removed from a metropolitan or resort area so that nonagricultural use is not a significant factor in the sales_price and eb any other factor which fairly values the farm or closely_held_business value of the property - - valuation factors the five factors set forth in sec_2032a are the capitalization of income which the property can be expected to yield for farming_purposes the capitalization of the fair rental value of the land for farmland the assessed land value for ad valorem real_estate tax purposes the sale price of comparable parcels of farmland in the geographic area and any other factor which fairly values the farmland valuation under the five factor method of sec_2032a 1s required under certain circumstances if rents for comparable_property are not available then petitioner must use sec_2032a to value the property see sec_20_2032a-4 a estate_tax regs il comparable land petitioner asserts that the five estate tracts and the five leased tracts are comparable land respondent contends that the five estate tracts and the five leased tracts are physically comparable as to land only and that the five estate tracts and the five leased tracts are not comparable in any manner in regard to timber volumes timber guality and timber quantity and to rental values in order to use sec_2032a the estate must identify comparable land the oxford english dictionary the merriam-webster’s collegiate dictionary 10th ed - - and the american heritage college dictionary 3d ed define the word comparable as able to be compared with worthy of comparison fit to be compared to capable of or suitable for comparison or admitting of comparison with another or others sec_20_2032a-4 estate_tax regs defining comparable real_property states that comparable real_property must be situated in the same locality as the specially valued property in the case before us location was the first consideration in determining the five leased tracts as dr haney excluded one of the two other potential comparables based on slightly greater distance the five estate tracts and the five leased tracts are all located in the black belt soil area of western alabama along the mississippi border indeed four out of the five leased tracts are located in the same county as all five estate tracts and the fifth comparable is in the adjacent pickens county on the north sec_20_2032a-4 estate_tax regs sets forth the following factors as among those to be considered in determining comparability similarity of soil as determined by any objective means including an official soil survey reflected ina soil productivity index whether the crops grown are such as would deplete the soil in a similar manner -- p7 - the types of soil conservation techniques that have been practiced on the two properties whether the two properties are subject_to flooding the slope of the land in the case of livestock operations the carrying capacity of the land where the land is timbered whether the timber is comparable to that on the subject property whether the property as a whole is unified or whether it is segmented and where segmented the availability of the means necessary for movement among the different segments the number types and conditions of all buildings and other fixed improvements located on the properties and their location as it affects efficient management and use of property and value per se and availability of and type of transportation facilities in terms of costs and of proximity of the properties to local markets furthermore the determination of properties which are comparable is a factual one and must be based on numerous factors no one of which is determinative see id the five estate tracts and the five leased tracts share all nine features applicable to timberland see appendixes first the soil in the three-county black belt soil area of alabama along the mississippi border where all five estate tracts and the five leased tracts are located is a transition mix between sandy clay and post oak black belt soil second none of the timber on the five estate tracts depletes the soil - - significantly or ina different manner from the timber on the five leased tracts third the conservation techniques employed are similar the conservation techniques are generally the same on all managed timberland leased property is clear cut and replanted instead of select cut which is true in almost every lease comparison fourth all of the properties are subject_to periodic flooding fifth all of the land is relatively flat sixth all of the properties have a hardwood pine mix seventh each of the properties is unified as a separate_property but is segmented by logging roads that allow movement eighth only two of the properties have any improvements the lanford a and the woodward tracts those improvements are valued at approximately dollar_figure and dollar_figure respectively according to the butler gardiner appraisal ninth all of the properties in these three counties have access to secondary roads and similar access to markets as a general principle in valuing timberlands or any other type of real_estate no two properties are identical properties can be compared however when they have enough characteristics in common such properties may be similar but not identical as to those characteristics and only rarely will any two properties be similar as to all factors special_use_valuation under the rent capitalization method necessarily requires comparison of unleased property with leased property the reason is that - - property leased for a cash rental generally does not qualify for special_use_valuation and this method requires a determination of the average rent on similar_property that is leased some differences invariably exist between any two timber properties and dr haney addressed such modest differences in his reports first he noted that the timber on one of the five estate tracts was virtually identical to the timber on one of the five leased tracts he concluded however that a comparison to all five leased tracts would be more reliable second he noted that the timber quality and capability of the five leased tracts were somewhat superior to the timber quality on the five estate tracts on the basis of this difference he concluded that a downward adjustment of no more than percent was warranted such an adjustment is inappropriate as it does not comply with congress' purpose in providing a simple objective method of valuing farms in sec_2032a which 1s embodied in sec_20_2032a-4 b estate_tax regs and which prohibits the use of appraisals because they are not true measures of the actual cash rental value of comparable_property in the same locality as the specially valued property here the five estate tracts and the five leased tracts are tracts of land of the same general size in the same locale used for the same agricultural purpose with the same soil and same slope on the basis of normal timberland valuation principles -- - and the factors noted above the five leased tracts four of which are located in sumter county alabama are highly comparable to each of the five estate tracts--all of which are located in sumter county thus we find and determine that the five estate tracts and the five leased tracts are highly comparable in estate of thompson v commissioner tcmemo_1998_325 we concluded that the taxpayer had failed to identify comparable real properties and cash rentals within the meaning of sec_2032a where the expert’s adjusted net_lease income per acre figures were more akin to an appraisal which is expressly prohibited by section 2032a--4 b estate_tax regs rather than an accurate calculation of actual cash rents in estate of thompson we concluded that the expert’s report was completely unreliable as to whether any of eight properties were indeed comparable to the subject property for the following reasons first the alleged comparable properties ranged in size from acres to big_number acres compared to the subject property of big_number acres in addition the expert made no adjustments due to differences in location land guality or timber type maturity moreover no description of the properties was contained in the expert’s report in decedent’s estate here five out of seven tracts share nine out of the nine applicable features set forth in section --- - d estate_tax regs for decedent’s estate the range in size of comparables is much tighter comparables of to dollar_figure acres for subject properties ranging from acres furthermore dr haney excluded potential comparables because of differences in location land quality and timber type maturity dr haney excluded the potential comparable in fayette county because of location he excluded a pickens county tract with somewhat different slope and soil further dr haney proposed a 10-percent reduction to four of the subject properties because of the superior guality of timber on the five leased tracts as noted previously however such a reduction is inappropriate as appraisals are not true measures of the actual cash rental value of comparable_property moreover petitioner provided detailed descriptions of the subject properties and the leased properties in the original estate_tax_return more detailed descriptions of the leased properties are provided in the leases and dr haney's reports the eight leases in estate of thompson were entered into over a 27-year period some with no rent escalation clause for those leases with no rent escalation clause the expert claimed to have applied the producer price index ppi in an effort to calculate the market rental value of those properties for the year period preceding decedent’s death petitioner requested that we take judicial_notice of report escalation and - - producer price indexes a guide for contracting parties issued by the u s department of labor bureau of labor statistics in date for the purpose of establishing that the ppi can be applied to contract rents to calculate accurately fair market rents for future years in the absence of escalation clauses as the expert claimed to have done we determined in estate of thompson that report does not support the proposition that market rents for the relevant period can be accurately calculated from contract rents entered into several decades beforehand via the application of the ppi for purposes of sec_2032a a for those leases which do not themselves contain rent escalation clauses rather report provides guidance to contracting parties with respect to the use of price adjustment clauses at the time the contract is entered into in estate of thompson the average gross cash rental for the years preceding the decedent’s death was determined by the expert on the basis of his personal knowledge what i thought would be the indicated market rent for what i knew about the whole business and that’s it furthermore the expert testified that he validated his estimate of the cash rental rate for the timberland by reference to the prevailing rate for cropland during the relevant period of which there was no evidence in decedent’s estate here the special_use_valuation of the five estate tracts is based exclusively on actual cash rents from the five leased tracts for the years preceding decedent’s - - death all five leases for the five leased tracts contain rent escalation clauses as escalated the leases constituted the prevailing rents during the statutory period on that type of land both the actual rents and state and local property taxes were explained and are fully substantiated with original source data there is no adjustment to rents because petitioner used only actual current rents during the statutory period respondent also asserts that the five estate tracts and the five leased tracts are not comparable in any manner in regard to the rental values respondent contends that the regulations require that generally accepted real_property valuation rules be applied to determine comparability of the property sec_20_2032a-4 estate_tax regs respondent asserts that the maximum period allowed under real_estate_valuation rules i sec_5 years prior to the valuation_date on brief respondent states this argument as follows leases that establish the applicable rents are leases that would have been negotiated and entered into during the five-year period leases that were negotiated more than five years prior to the date of death do not accurately reflect the economic conditions at the date of death and the current rental values of comparable lands comparability must be based on numerous factors no one of which is determinative see sec_20_2032a-4 estate_tax regs all factors generally considered in real_estate_valuation are to be considered in determining comparability under sec_2032a - -- see id however respondent seeks to exclude the comparable land on the basis of one factor and one factor only the age of the leases--which is not even one of the factors enumerated in the regulations neither the statute nor the regulations support respondent’s position in that respect in this case the parties stipulated that the typical timber lease in effect in western alabama between and was entered into in the 1950's 1960's and early 1970's and was a long-term timber lease respondent’s argument would exclude every lease executed before date which would effectively operate to prevent estates in alabama from using sec_2032a to value timberland since the typical timber lease in effect in western alabama between and was entered into in the 1950's 1960's and early 1970's respondent has submitted an original and two rebuttal reports from his expert richard maloy mr maloy contends that comparable leases must have been negotiated under recent 5-year period of analysis dates to ensure comparability of economic conditions mr maloy is simply parroting respondent's primary legal argument that would inject an arbitrary requirement for application of sec_2032a --that is as a matter of law no lease can be considered unless it was executed within years of the date of death we have stated before in 109_tc_133 we shall disregard any opinion of an expert that constitutes nothing more than that expert's legal opinion or conclusion about a particular matter mr maloy further states the following lease comparability under sec_2032a would require recent leases foreseeable within the 5-year average this is relatively easy in row crop valuation but generally eliminates the use of this section in timber land valuation two consecutive paragraphs establish that the protection afforded farms by sec_2032a was intended to apply to timberland sec_2032a sets forth the method of valuing farms sec_2032a and leaves no doubt that timber_operations are included under sec_2032a and furthermore factor under sec_20_2032a-4 estate_tax regs obviously contemplates that rented timberland may be comparable_property as stipulated the leases represented the typical timber leases in effect in western alabama during the 5-year statutory period moreover the inflation-adjusted rents paid under these leases constituted the prevailing rents in effect during the statutory period all of the leases on the five leased tracts have escalation clauses moreover in contrast to the fatal judgment call as to the annual rents in estate of thompson v - - commissioner tcmemo_1998_325 the parties have stipulated the precise actual annual gross rents for the statutory period consequently with their escalation clauses the stipulated rents constitute the prevailing rents actually paid on comparable land in western alabama under the typical standard lease in effect during the statutory period once the unleased and the leased land are determined to be comparable as we have found sec_2032a permits petitioner to use for valuation purposes the average annual gross cash rents for the calendar years preceding decedent's death tilt standing timber petitioner asserts that the rent capitalization method of valuing farms incorporates the timber on the five estate tracts because i the right to cut timber is embedded in the standard timber leases from which that value is drawn and i1 the estate made a proper qualified_woodland election pursuant to sec_2032a respondent contends that the rent capitalization value includes only the value of the bare land and does not include the timber growing on decedent’s lands congress adopted sec_2032a as part of the economic_recovery_tax_act_of_1981 publaw_97_34 95_stat_172 which provides special rules for woodlands --- -- - a in general --in the case of any qualified_woodland with respect to which the executor elects to have this subparagraph apply trees growing on such woodland shall not be treated as a crop b qualified_woodland --the term qualified_woodland means any real_property which-- is used in timber_operations and is an identifiable area of land such as an acre or other area for which records are normally maintained in conducting timber_operations c timber_operations ----the term timber_operations means-- the planting cultivating caring for or cutting of trees or the preparation other than milling of trees for market d election --an election under subparagraph a shall be made on the return of the tax imposed by sec_2001 such election shall be made in such manner as the secretary shall by regulations prescribe such an election once made shall be irrevocable the report of the senate_finance_committee accompanying the enactment of sec_2032a specifically states that an election under sec_2032a results in the standing timber’s being thereafter specially valued as part of the qualified_real_property on which the timber is located rather than valuing it as other growing crops s rept pincite 1981_2_cb_412 the senate_finance_committee report explains how this provision interacts with the rent capitalization method -- - special rule for standing timber --the bill provides that the executor can elect to treat standing timber as an interest_in_real_property and specially value the timber as part of the qualified_real_property on which the timber is located rather than valuing it as other growing crops standing timber is to be specially valued by reference to similar timber located on comparable land where both the land and timber are rented for timber growing purposes under a cash or share rental lease if no comparable timber and land are so rented in the locality of the decedent's property the timber and land are to be specially valued using the multiple_factor_method id pincite c b pincite fn refs omitted in sum the timber is already included in the sec_2032a rent capitalization value drawn from timber leases that include the right to cut timber the senate_finance_committee report recognizes that in the absence of timber leases the sec_2032a multiple_factor_method would apply congress adopted the statutory timber election with the intent that it would apply to the standard timber lease on comparable land where both the land and timber are rented for timber growing purposes under a cash or share rental lease that result is further confirmed by the distinction drawn by the senate_finance_committee report that leases for purposes other than for growing timber to which the comparable land is subject are to be ignored in determining the value of qualified_timber_property in its current use id pincite n c b pincite n the purpose of a timber lease is to capture the value of the timber as demonstrated by the lease language the rent from which the rent -- -- capitalization value is derived constituted the consideration for the right to grow and cut timber the rent capitalization value captures the value of that timber just as congress contemplated in the sec_2032a gqualified woodland election the standard timber leases on the five leased tracts include the timber rented for timber growing purposes as demonstrated by the following two stipulated facts first the rent paid under the leases applicable to the five leased tracts includes the consideration paid for the right to grow and cut the timber grown on the leased property during the term of the lease second the estate timely elected and qualified for a qualified_woodland election on sec_2032a property that the estate seeks to value by reference to these timber leases the value of the timberland is therefore included in the rent capitalization value of those tracts respondent also contends that the segmenting language of sec_20_2032a-4 estate_tax regs requires that the timber be separately valued respondent cites sec_20_2032a-4 estate_tax regs which provides it will therefore frequently be necessary to value farm property in segments where there are different uses or land characteristics included in the specially valued farm in cases involving multiple areas or land characteristics actual comparable_property for each segment must be used and the rentals and taxes from all such properties combined using generally accepted real_property valuation rules for use in the valuation formula given in this section -- - respondent asserts that because of the different land uses and characteristics of decedent's lands sec_20_2032a-4 estate_tax regs requires that the timberland standing timber and pastureland all be separately valued respondent further asserts that because the leases of comparable land that petitioner presented and relies upon are leases of only bare timberland which do not include the rental value of land containing standing timber or pasture the leases are totally irrelevant to the valuation of standing timber or pastureland under sec_2032a in adopting and explaining the qualified_woodland election in sec_2032a congress explicitly provided that the value of the timber would not be segmented and separately valued as a crop congress explained that the timber would be included in the rent capitalization value of the land where the underlying lease incorporated the right to grow and cut timber in short the estate's timber is already incorporated into the rent capitalization value because the base rent already includes the right to cut the timber notably the parties have stipulated that the standard timber leases covering the five leased tracts are precisely the type contemplated by the qualified_woodland election each of them is a lease that covers the harvesting of timber grown during the term of the lease we reject respondent’s argument that the conspicuously - al --- labeled qualified_woodland election does not apply to timber valued by reference to the standard woodlands lease we conclude that the rent on the comparable land incorporates the value of the timber standing in because it pays for the right to harvest all timber grown during the term of the lease consequently we hold that petitioner can value the timberland and standing timber under the provisions of sec_2032a iv pastureland petitioner asserts that the formula method under sec_2032a should also be applied to the portion of the estate’s timberland which was in cleared pasture and suitable for a new stand of timber respondent contends that the pastureland must be valued using the five factor method of sec_2032a the parties stipulated that the woodward parcel which was in pasture and therefore suitable for a new stand of timber constitutes qualified_woodland consequently we find that petitioner has provided comparable real_property from which to value the woodward tract which was in pasture the following three parcels of pastureland did not constitute qualified_woodland tract valuation elected lanford a acres -- pasture lanford b acres - pasture patterson acres - pasture - -- petitioner has failed to provide sufficient information from which to make a valuation of pastureland that does not constitute qualified_woodland under the formula method section 2032a- a and b estate_tax regs requires that if the estate desires valuation under sec_2032a the executor must provide to the internal_revenue_service leases of actual comparable_property and the cash rental from the property although the record does contain a copy of a lease on clear land in sumter county petitioner has not satisfied us that this is comparable pastureland consequently petitioner failed to satisfy the requirement to provide comparable leases and establish rental values of comparable pasturelands in order to specially value decedent's pastureland under sec_2032a consequently there is no justification or basis for a sec_2032a valuation of the pastureland located on the lanford a lanford b and patterson tracts since the woodward parcel of pastureland constitutes gualified woodland we hold that it may also be valued under the provisions of sec_2032a furthermore we hold that the three parcels of pastureland that did not constitute gualified woodland located on the lanford a lanford b and patterson tracts must be valued under the provisions of sec_2032a v conclusion we find and conclude that the leases provided by petitioner are leases of comparable land for the most recent calendar years ending before the date of decedent’s death consequently we hold that petitioner can value the timberland and standing timber under the provisions of sec_2032a since the woodward parcel of pastureland constitutes qualified_woodland we hold that it may also be valued under the provisions of sec_2032a as a result the rent capitalization value is the excess of the average annual gross cash rents from the comparable five leased tracts for the prior years dollar_figure64 over ii the average annual state and local real_estate_taxes for the same period dollar_figure92 divided by iii the average annual interest rate on federal land bank loans for the same period dollar_figure percent the result is a per-acre rent capitalization value of dollar_figure61 furthermore the improvements located on the lanford a and woodward tracts are valued at approximately dollar_figure and dollar_figure respectively according to the butler gardiner appraisal we hold that these amounts should be added to the value of the land in addition we find and conclude that petitioner failed to satisfy the requirement to provide comparable leases and establish rental values of comparable pasturelands in order to -- -- specially value decedent’s pastureland that did not constitute qualified_woodland under the provisions of sec_2032a as a result we hold that the three parcels of pastureland that did not constitute qualified_woodland located on the lanford a lanford b and patterson tracts must be valued under the provisions of sec_2032a consequently the value of the pastureland for purposes of sec_2032a is dollar_figure per acre less a 15-percent discount for pastureland in the lanford a and lanford b tracts we have considered all other arguments advanced by the parties and to the extent they are not addressed herein we find them to be neither relevant nor persuasive to reflect the foregoing decision will be entered under rule appendix subject property egypt tract factors similarity soil types of soil flooding slope of timber unified or conditions availability type of soil depletion conservation land segmented of all of transportation by crops techniques buildings facilities grown and other proximity to fixed markets improvement s subject -- sandy clay insignific select cut periodic flat hardwood - unified w none access to egypt - post oak ant pine mix logging secondary roads black belt roads and reasonable transition access to markets leased tracts allen sandy clay insignific clear cut and periodic flat hardwood - unified w no access to march lease - post oak ant replant pine mix logging significant secondary roads black belt roads structure and reasonable transition camp access to markets house clarence l sandy clay insignific clear cut and periodic flat hardwood - unified w none access to rogers - post oak ant replant pine mix logging secondary roads april lease black belt roads and reasonable transition access to market sec_3 richardson sandy clay insignific clear cut and periodic flat hardwood - unified w none access to september - post oak ant replant pine mix logging secondary roads lease black belt roads and reasonable transition access to market sec_4 c l rogers sandy clay insignific clear cut and periodic flat hardwood - unified w none access to september - post oak ant replant pine mix logging secondary roads lease black belt roads and reasonable transition access to market sec_5 b rogers sandy clay insignific clear cut and periodic flat hardwood - unified w none access to september - post oak ant replant pine mix logging secondary roads lease black belt roads and reasonable transition access to market sec_1 allen tract lease refers to barnes a rogers and his wife carrie j rogers clarence long rogers a widow janie r allen a widow elizabeth r testament of c m a rogers clarence l roger sec_3 richardson tract refers to robert richardson and kathleen richardson sledge clarence long roger sec_5 barnes a rogers a widow september lease september lease and c m a deceased april lease rogers iii lease refers to clarence long rogers lease refers to barnes a rogers and his wife ellen rogers worsham and jane rogers guthries tract lease refers to barnes a rogers and his wife a widow carrie j rogers his wife and sandra moore and paul d moore carrie j rogers and clarence long rogers her husband trustees under the last will and a widow appendix subject property - lanford a place factors similarity soil types of soil flooding slope of timber unified conditions of availability ef soil depletion conservation land or all buildings type of by crops techniques segmented and other fixed transportation grown improvements facilities proximity to markets subject - sandy clay - insignific select cut periodic flat hardwood - unified no significant access to lanford a post oak ant pine mix w structure camp secondary roads place black belt logging house and reasonable transition roads access to markets leased tracts allen sandy clay insignific clear cut and periodic flat hardwood - unified no significant access to march lease post oak ant replant pine mix w structure camp secondary roads black belt logging house and reasonable transition roads access to market sec_2 clarence sandy clay insignific clear cut and periodic flat hardwood - unified none access to l post oak ant replant pine mix w secondary roads rogers black belt logging and reasonable april lease transition roads access to market sec_3 richardson sandy clay insignific clear cut and periodic flat hardwood - unified none access to september post oak ant replant pine mix w secondary roads lease black belt logging and reasonable transition roads access to market sec_4 c l sandy clay insignific clear cut and periodic flat hardwood - unified none access to rogers post oak ant replant pine mix w secondary roads september black belt logging and reasonable lease transition roads access to market sec_5 b rogers sandy clay insignific clear cut and periodic flat hardwood - unified none access to september post oak ant replant pine mix w secondary roads lease black belt logging and reasonable transition roads access to market sec_1 allen tract lease refers to barnes a rogers and his wife carrie j rogers clarence long rogers a widow janie r allen a widow elizabeth r testament of c m a rogers clarence l rogers sledge clarence long roger sec_5 barnes a rogers a widow and c m a deceased april lease rogers iii ellen rogers worsham and jane rogers guthries tract lease refers to barnes a rogers and his wife richardson tract refers to robert richardson and kathleen richardson september lease september lease a widow carrie j rogers his wife and sandra moore and paul d moore lease refers to clarence long rogers lease refers to barnes a rogers and his wife carrie j rogers and clarence long rogers her husband trustees under the last will and a widow - appendix subject property - lanford b place factors similarity soil types of soil floodin slope of timber unified or conditions availability of soil depletion conservation g land segmented of all type of by crops techniques buildings transportation grown and other facilities fixed proximity to improvements markets subject sandy clay insignifica select cut periodi flat hardwood - unified w none access to -- lanford b - post oak nt c pine mix logging secondary roads black belt roads and reasonable transition access to markets leased tracts allen sandy clay insignifica clear cut and periodi flat hardwood - unified w no access to march - post oak nt replant c pine mix logging significant secondary roads lease black belt roads structure and reasonable transition camp house access to market sec_2 clarence sandy clay insignifica clear cut and periodi flat hardwood - unified w none access to l rogers - post oak nt replant c pine mix logging secondary roads april black belt roads and reasonable lease transition access to market sec_3 richardso sandy clay insignifica clear cut and periodi flat hardwood - unified w none access to n - post oak nt replant c pine mix logging secondary roads september black belt roads and reasonable lease transition access to market sec_4 c l sandy clay insignifica clear cut and periodi flat hardwood - unified w none access to rogers - post oak nt replant c pine mix logging secondary roads september black belt roads and reasonable lease transition access to market sec_5 b rogers sandy clay insignifica clear cut and periodi flat hardwood - unified w none access to september - post oak nt replant c pine mix logging secondary roads lease black belt roads and reasonable transition access to market sec_1 allen tract lease refers to barnes a rogers and his wife carrie j rogers clarence long rogers a widow janie r allen a widow elizabeth r sledge a widow deceased and c m a rogers iii ellen rogers worsham and jane rogers guthries testament of c m a rogers april lease clarence l clarence long rogers barnes a rogers rogers september lease september lease his wife and sandra moore and paul d moore a widow tract lease refers to barnes a rogers and his wife richard tract refers to robert richardson and kathleen richardson refers to clarence long rogers lease refers to barnes a rogers and his wife carrie j rogers carrie j rogers and clarence long rogers her husband trustees under the last will and a widow appendix subject property -- woodward place factors similarity soil types of soil flooding slope of timber unified or conditions availability of soil depletion conservation land segmented of all type of by crops techniques buildings transportation grown and other facilities fixed proximity to improvements markets subject - sandy clay insignifica select cut periodic flat hardwood - unified w no access to woodward - post oak nt pine mix logging significant secondary roads black belt roads structure and reasonable transition camp house access to markets leased tracts allen sandy clay insignifica clear cut and periodic flat hardwood - unified w no access to march lease - post oak nt replant pine mix logging significant secondary roads black belt roads structure and reasonable transition camp house access to market sec_2 clarence l sandy clay insignifica clear cut and periodic flat hardwood - unified w none access to rogers - post oak nt replant pine mix logging secondary roads april lease black belt roads and reasonable transition access to market sec_3 richardson sandy clay insignifica clear cut and periodic flat hardwood - unified w none access to september - post oak nt replant pine mix logging secondary roads lease black belt roads and reasonable transition access to market sec_4 c l rogers sandy clay insignifica clear cut and periodic flat hardwood - unified w none access to september - post oak nt replant pine mix logging secondary roads lease black belt roads and reasonable transition access to market sec_5 b rogers sandy clay insignifica clear cut and periodic flat hardwood - unified w none access to september - post oak nt replant pine mix logging secondary roads lease black belt roads and reasonable transition access to market sec_1 allen tract lease refers to barnes a rogers and his wife carrie j rogers clarence long rogers a widow janie r allen a widow elizabeth r sledge a widow testament of c m a rogers clarence l roger sec_3 richardson tract lease refers to robert richardson and kathleen richardson clarence long roger sec_5 barnes a rogers september lease september lease and c m a deceased april lease rogers iii ellen rogers worsham and jane rogers guthries tract lease refers to barnes a rogers and his wife lease refers to clarence long rogers a widow lease refers to barnes a rogers and his wife carrie j rogers his wife and sandra moore and paul d moore carrie j rogers trustees under the last will and and clarence long rogers a widow her husband appendix subject property - patterson place factors similarity soil types of soil flooding slope timber unified or conditions of availability of soil depletion conservation of segmented all buildings type of by crops techniques land and other transportation grown fixed facilities improvements proximity to markets subject - sandy clay insignifica select cut periodic flat hardwood - unified w none access to patterson - post oak nt pine mix logging secondary roads black belt roads and reasonable transition access to markets leased tracts allen sandy clay insignifica clear cut and periodic flat hardwood - unified w no significant access to march lease - post oak nt replant pine mix logging structure secondary roads black belt roads camp house and reasonable transition access to market sec_2 clarence l sandy clay insignifica clear cut and periodic flat hardwood - unified w none access to rogers - post oak nt replant pine mix logging secondary roads april lease black belt roads and reasonable transition access to market sec_3 richardson sandy clay insignifica clear cut and periodic flat hardwood - unified w none access to september - post oak nt replant pine mix logging secondary roads lease black belt roads and reasonable transition access to market sec_4 c l rogers sandy clay insignifica clear cut and periodic flat hardwood - unified w none access to september - post oak nt replant pine mix logging secondary roads lease black belt roads and reasonable transition access to market sec_5 b rogers sandy clay insignifica clear cut and periodic flat hardwood - unified w none access to september - post oak nt replant pine mix logging secondary roads lease black belt roads and reasonable transition access to market sec_1 allen tract lease refers to barnes a rogers and his wife carrie j rogers clarence long rogers a widow janie r allen a widow elizabeth r sledge a widow and c m a rogers iii ellen rogers worsham and jane rogers guthries trustees under the last will and testament of c m a rogers deceased clarence l rogers april lease tract lease refers to barnes a rogers and his wife carrie j rogers and clarence long rogers a widow richardson tract lease refers to robert richardson and kathleen richardson his wife and sandra moore and paul d moore her husband clarence long rogers september lease lease refers to clarence long rogers a widow barnes a rogers september lease lease refers to barnes a rogers and his wife carrie
